

 
Exhibit 10.2
 
FIRST AMENDMENT dated as of this 31st day of October, 2006 (this “Amendment”) by
and between FBO Air, Inc., a Nevada corporation (the “Company”), and Jeffrey M.
Trenk (the “Executive”) to the Employment Agreement dated as of April 1, 2005
(the “Employment Agreement”) by and between the Company and the Executive.


RECITAL


WHEREAS, the Company and the Executive have heretofore executed and delivered
the Employment Agreement and the parties hereto now each desire to terminate the
Employment Agreement upon the terms and conditions set forth in this Amendment;


NOW, THEREFORE, in consideration of the agreements and commitments set forth in
this Amendment, the parties hereto agree as follows:


1. All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Employment Agreement.


2. The Employment Agreement is hereby terminated effective as of October 31,
2006 (the “Effective Date”) except as provided herein.


3. The Executive resigns as a director and the Executive Vice President for
Business Development of the Company effective as of the Effective Date.


4. The Company shall, not later than ten Business Days after the date of this
Amendment, pay to the Executive any Base Salary (including for any accrued
vacation time) accrued and unpaid through the Effective Date and, upon
presentation of appropriate documentation in accordance with the policies of the
Company applicable to its executive officers, the Executive’s business-related
expenses incurred through the Effective Date. The term “Business Day” shall mean
any day other than Saturday, Sunday or any day on which commercial banks are
closed in the City and State of New York.


5. The Company shall, not later than ten Business Days after the date of this
Amendment, pay to the Executive $81,000, subject, as applicable, to normal
withholding taxes and deductions. Upon payment of the amounts specified in
Sections 4 and 5 of this Amendment, the Executive agrees that he has no further
claims for monetary compensation from the Company (or any subsidiary thereof),
whether for Base Salary, incentive bonus, vacation pay, severance pay or any
other type of monetary compensation or reimbursement for expenses pursuant to
the Employment Agreement or otherwise.


6. The Executive shall not sell or otherwise transfer any shares of the Common
Stock, whether now owned or subsequently acquired through the exercise of a
stock option, during the period commencing on the Effective Date and expiring on
October 30, 2007; provided, however, that the prohibition in this Section 6
shall (a) cease, terminate and have no effect upon (i) a change in his marital
status with Ruth Trenk or (ii) the sale by any director or executive officer of
the Company of shares of the Common Stock and (b) not be applicable to any
transfer pursuant to a legal commitment made by the Executive prior to the
Effective Date.


7. The Executive shall comply with subsection 7(c) of the Employment Agreement
relating to return of memoranda, notes, etc.; provided, however, that the
Executive may keep the Company’s laptop computer which he has been using and may
continue to use the Company’s office space in Scottsdale, Arizona until December
15, 2006.

E-2

--------------------------------------------------------------------------------







8. The Executive shall continue to comply with subsections (a), (b) and (f) of
Section 7 of the Employment Agreement relating to no solicitation,
confidentiality and cooperation, respectively, during the respective period
specified in each such subsection and the Company shall compensate the Executive
for his cooperation on a reasonable basis as provided in subsection (f). The
Company hereby waives any requirement that the Executive continue to comply with
subsection 7(d) of the Employment Agreement relating to no competition by the
Executive during the Non-Competition Period and he may engage in any business,
or own an equity interest in any entity, even if it would have been in violation
of subsection 7(c) prior to this Amendment. Subsections (g) and (h) of Section 7
of the Employment Agreement shall continue in effect insofar as they relate to
subsections (a) and (b) of Section 7 so long as such subsections (a) and (b) are
applicable.


9. Section 8 of the Employment Agreement relating to indemnification of the
Executive shall remain in effect until the expiration of any applicable statute
of limitations.


10. Any notice to be delivered pursuant to this Amendment shall be delivered in
accordance with subsection 9(d) of the Employment Agreement.


11. Subsections (b) and (h) of Section 9 of the Employment Agreement relating to
severability of provisions and disputes, respectively, shall be applicable to
this Amendment.


12. This Amendment, as was the Employment Agreement, shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any principles of conflicts of laws.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first mentioned.



 
FBO AIR, INC.
     
By:/s/ Ronald J. Ricciardi
 
Name: Ronald J. Ricciardi
 
Title: President and Chief Executive Officer
     
          /s/ Jeffrey M. Trenk       
 
Jeffrey M. Trenk



Each of the undersigned, being the wife of the Executive and her daughter,
hereby agrees to comply with Section 6 of the foregoing Amendment with respect
to her shares of the Common Stock as if she was the Executive so long as
Section 6 shall be applicable to the Executive.



 
         /s/ Ruth Trenk                  
 
   Ruth Trenk
     
        /s/ Jaime Levine                 
 
 Jaime Levine

 

 
E-3

--------------------------------------------------------------------------------

